DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 
Response to Arguments
	The filing of December 2, 2021 has been fully considered.  The remarks are correct that Figure 6 of Bond does not specifically show a concave curve at the intersection of the projection and the inner surface of the nozzle.  Upon further detailed consideration, the new claim scope is accounted for as set forth below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1–4, 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and further in view of Millard (US 1,276,245).
Regarding claim 1, Bond discloses a spout-equipped container (figures 1 and 5) that is configured to refill a refillable container with a content material, the spout-equipped container comprising: 
a refill container spout (11; figure 5); and 
a flexible container body portion (10), the container body portion configured to contain the content material, 
wherein the refill container spout (11) includes a tubular nozzle portion (12) that brings the inside and outside of the container body portion into communication with each other, and a fixing portion (portion of the spout 11 that contacts the bag 10) in the form of a plate (figure 1) that is fixedly attached to the container body portion (10)(figure 5), 
when the nozzle portion (12a) is divided in a height direction (see Annotated Figure A below) of the nozzle portion into three equal parts, and the three equal parts are respectively defined as an upper portion (UP) that includes a discharge-side opening portion, an intermediate portion (IP), and a lower portion (LP), the nozzle 
the throttle projection (15a) forms, on a leading end side in a protrusion direction of the throttle projection, a flow path configured for the content material to pass through, and the throttle projection extends along a circumferential direction of the nozzle portion, and has a length more than 50% of a total circumferential length of an inner surface of the nozzle portion (figure 3 and column 2, lines 33–39; the projection flange 15 extends around the entire circumference of the inner surface), 
the container body portion includes a top surface portion (lower portion in figure 1), a front surface portion (left area in figure 1), a back surface portion (right side portion in figure 1), and a bottom portion (upper portion in figure 1), the fixing portion of the refill container spout (11) is fixedly attached to the top surface portion (the place where the spout 11 is connected will be at the top side when the device in figure 1 is rotated 180 degrees from the orientation shown in figure 1), and 
the refillable container is configured to be refilled with the content material in a state that the nozzle portion is inserted into a container opening of the refillable container (the nozzle is capable of being inserted into another container with a bigger spout; see MPEP 2114).

    PNG
    media_image1.png
    217
    394
    media_image1.png
    Greyscale

Annotated Figure A

Bond does not specifically state that the inner surface of the nozzle portion is entirely smooth above the throttle projection.  However, Bond does state that the shoulder and groove (16) “may be provided”, which conveys that the structure is optional.
Doyen teaches a configuration in which the inner surface of the nozzle portion is entirely smooth, as Doyen uses exterior threads to attach the cap (see figures 6, 7, and 8)
It would have been obvious to one skilled in the art to modify the device of Bond to omit the groove (16), based on the teaching of Doyen, to use an exterior threaded nozzle for connecting the cap as a routine selection of a known alternative configuration.  Additionally, it would have been obvious to omit the groove (16) and 
	Bond and Doyen do not disclose that the leading end side of the throttle projection is chamfered along an entire circumference of the throttle projection, with the chamfered leading end side of the throttle projection being the beginning of the flow path.  
	Millard teaches that it is known to provide a chamfer around the circumference of a throttle projection (see figures 2 and 4).  Millard teaches that an advantage to this configuration is to control the spray pattern of dispensed fluid (column 2, lines 52-57).  
It would have been obvious to one skilled in the art to provide the projection of Bond with a chamfer around the edge, based on the teaching of Millard, for the purpose of controlling the spray pattern of dispensed fluid.  Doing so results in a configuration in which the chamfered lead end side is the beginning of the flow path.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Bond does not disclose a cross section of an intersection of the inner surface of the nozzle and an upper end surface of the throttle projection has a concave curve.
Examiner hereby takes official notice that it is old and well known to provide a corner radius to a component for the purpose of reducing stress concentrations.  


Regarding claim 2, the container of Bond is capable of containing a material in the recited viscosity range, such as ketchup.  See MPEP 2114.  It is noted that claim 1 refers to the content material functionally, and it is not positively recited in the claims.  

	Regarding claims 3, 9, and 10, the container of Bond is capable of being used in the manner described.  See MPEP 2114.

Regarding claim 4, Bond discloses the throttle projection (15a) is formed on an end portion on the container body portion side of the nozzle portion (see figure 2).  

Regarding claims 11 and 13, see figures 5 and 6 of Bond; the lower surface (20b) is exposed and unaffixed.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and Millard (US 1,276,245) and further in view of Luch (US 5,249,695).
Regarding claim 5, Bond, Doyen, and Millard account for much of the claimed subject matter as set forth above, but do not disclose an annular extending portion is provided in an outer circumferential portion of the nozzle portion.
	Luch teaches that it is known to provide a spout (figures 5, 12, 15) with an annular extending portion (47a or 47d) in an outer circumferential portion of the nozzle portion.
It would have been obvious to one skilled in the art to provide the spout of Bond with a outwardly extending annular flange, based on the teaching of Luch, for the purpose of securely adhering the spout to the container with a greater surface area.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 6, Bond accounts for the claimed subject matter substantially as discussed above, but does not disclose the throttle projection has an inclination angle of 120 degrees or less, the inclination angle being an inclination angle of a 
Luch teaches that it is known to provide a spout (figure 12 and 14) with an inclination angle for the purpose of forming a contact seal (inclined from the radially inward toward the radially outward side of the projection).
It would have been obvious to one skilled in the art to make the inward projection of Bond inclined, based on the teaching of Luch, for the purpose of forming a contact seal.  Additionally, it would have been obvious to do so as a non-critical or aesthetic design choice without unexpected results.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paige (US 2013/0042940) in view of Bond (US 4,362,255) and Doyen (WO 93/16928) and Millard (US 1,276,245).
	Paige discloses a refilling method for refilling a refillable container with a content material contained in the spout-equipped container, the method comprising 
inserting the nozzle portion of the spout-equipped container (16) into a container opening of the refillable container (12)(figure 6) and 
injecting the content material into the refillable container, with the spout-equipped container being held upside down (figure 6; paragraphs 0026 and 0027).
Paige does not disclose that the spout container has the configuration of claim 1.  

It would have been obvious to one skilled in the art to use the container of Bond in view of Doyen in the method taught by Paige as a routine selection of a known type of container for a known method involving transfer of contents of a container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and Millard (US 1,276,245) and further in view of Hoen (US 2,092,455) or Rose (US 3,792,793).
	Regarding claim 8, Bond, Doyen, and Millard account for the claimed subject matter substantially as discussed above, but does not disclose instructions for a refilling method displayed on the container.
	Hoen teaches that it is old and well known to display instructions on a container (column 1, lines 4–6).
	Rose also teaches that it is old and well known to display instructions on a container (column 1, line 45).
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and Millard (US 1,276,245) and further in view of Mueller (US 5,373,872).
Regarding claim 12, Bond, Doyen, and Millard account for the claimed subject matter substantially as set forth above with respect to claim 1, but do not disclose that the thickness of the throttle projection is greater than the thickness of the fixing portion.
Mueller teaches a similar device in which a throttle projection has added thickness for increasing its strength (figure 1; column 3, lines 46-48). 
It would have been obvious to one skilled in the art to make the throttle projection of Bond thicker, based on the teaching of Mueller, for the purpose of increasing its strength.  Additionally, it would have been obvious to do so as a routine design choice without unexpected results. 
	Claims 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and further in view of Millard (US 1,276,245) and further in view of Johnson (US 7,882,977)
	Bond, Doyen, and Millard account for much of the claimed subject matter as set forth above, but do not disclose a first annular extending portion provided in an outer circumferential portion of the nozzle portion, the first annular extending portion provided in the intermediate portion, and a second annular extending portion provided in the lower portion.
	Johnson teaches (figure 1B) a spout configuration with a first annular extending portion (24) provided in an outer circumferential portion of the nozzle portion, the first annular extending portion provided in the intermediate portion (vertical middle of the spout), and a second annular extending portion (14) provided in the lower portion.
	Johnson teaches that an advantage to this configuration is the allow the spout to be connected to a variety of fillers or dispensers (column 4, lines 25-28).
It would have been obvious to one skilled in the art to provide the device of Bond with the circumferential protrusions taught by Johnson for the purpose of allowing the spout to be connected to a variety of fillers or dispensers.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Relevant Prior Art
	The following prior art is relevant to the present application:
	Cenko (US 4,164,063) teaches that it is known to provide a corner radius for the purpose of reducing stress concentrations (column 2, lines 26-32).  
	Shaw (US 2012/0211629) teaches that it is known to provide a corner radius for the purpose of reducing stress concentrations (paragraph 0040).
	Bhandari, Machine Design Data Book, McGraw Hill Education, 2014, discloses that providing a corner radius or fillet radius reduces stress concentrations (table 3.2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799